 
Exhibit 10.28
    
Comprehensive Credit Line Contract
 
Contract No.:13108109Z022
 
The Parties are:
 
The Credit Guarantor (Party A): Anyang Branch, Guangdong Development Bank Co.,
Ltd.,
 
Address: west section Renmin Avenue, Anyang City,           Postcode: 455000,
 
Legal Representative: Shen Xueqing,             Title: President
 
Telephone: 0372-3672778,                              Fax: 0372-5937949;
 
The Credit Guarantee (Party B): Henan Shuncheng Group Coal Coke Co., Ltd.,
 
Address: Tongye town, Anyang County,                                Postcode:
455141,
 
Legal Representative: Wang Xinshun,            Title: Chairman of Board,
 
Business License No.: 410522110001012
 
Telephone: 0372-5606593,                              Fax: 0372-5606593;
 
Opening Bank: basic account Zhongzhou Branch of China Construction Bank
 
Account No.: ;
 
Common Account: (1) ___________, Account No.: ______________
 
Common Account: (2) ___________, Account No.: ______________
 
Common Account: (3) ___________, Account No.: ______________
 
Signed in Anyang City
 

--------------------------------------------------------------------------------


 
On the basis of free will, equality, mutual benefit and good faith and through
negotiations with the parties, Party A agrees to provide this general credit
limit to Party B.  For the purpose of specifying the rights and obligations of
both parties, the parties hereby enter into this Contract for mutual compliance.
 
Part I   Basic Provisions for Credit
 
Article 1   Definition
 
In this Agreement unless otherwise stipulated in the context, the following
terms shall have the meaning as follows:
 
1.
"General Credit", the credit granted by Party A to Party B includes one or more
of the following services: loan, issuing bank acceptance draft, discount of
commercial draft, trade financing, letter of guarantee, capital service and
other credit service (The trade financing service includes issuing international
letter of credit, issuing domestic letter of credit, import bill advance,
delivery against bank guarantee, packing credit, export bill advance, buyer bill
advance under domestic letter of credit, seller bill advance under domestic
letter of credit, negotiation of domestic bill of credit and other domestic and
international trade financing services.  The letter of guarantee service
includes issuing letter of guarantee / standby letter of credit and other
international and domestic letter of guarantee service).

 
2.
"General Credit Limit", the maximum limit of credit balance granted by Party A
to Party B under this Contract.

 
3.
"Exposure Maximum Limit", the margin that the maximum limit of credit balance
granted by Party A to Party B minus the balance of guarantee money under this
Contract.

 
4.
"Limit Period", the actual term of the credit under this Contract.

 
Article 2 
Amount and Type of General Credit Limit

 
1.
The General Credit Limit under this Contract is stipulated in Article 13
hereunder.

 
2.
The detailed types of credit limit, relevant amount and other related provisions
are stipulated in article 22 hereunder.

 
3.
Party A agrees that if the balance of used limit of Party B does not exceed the
maximum limit, Party B may use the limit without going through the security
procedures case by case.

 
4.
The General Credit Limit granted by Party A does not constitute any obligation
of Party A to provide the full credit limit.  The actual issued amount is
subject to the record in the "loan note" or other certificate of indebtedness.

 

--------------------------------------------------------------------------------


 
Article 3 
Period of General Credit Limit

 
1.
The period of General Credit Limit under this Contract is stipulated in Article
14 hereunder.

 
2.
The credit within the credit limit and the period of the limit does not need to
be paid off before the expiration date of the credit limit.  The actual starting
date and repayment date for each credit are subject to the record in the loan
note or other certificate of indebtedness.

 
Article 4 
Conditions for Using the Limit

 
Subject to the satisfaction of all the following conditions by Party B, Party B
may apply to use the credit limit:
 
1.
The balance is still available;

 
2.
The purpose and period comply with relevant provisions in this Contract;

 
3.
Application documents, materials and notes has been provided and meet the
requirements according to the management rules for relevant services of Party A;

 
4.
Party B has performed all of its obligations under this Contract;

 
5.
Other conditions required by Party A;

 
Article 5 
Interest Rate

 
1.
The interest rate for the credit loan under this Contract is stipulated in
Article 15 hereunder.

 
2.
If the interest rate in Article 15 is different with the agreed interest rate
for each specific type of credit, the agreed interest rate for each specific
type of credit shall prevail.

 
Article 6 
Other Rates

 
The expenses for bank acceptance draft, bank letter of guarantee, international
trade financing which shall be charged by Party A, the bill discount rate, and
the interest rate and exchange rate for loan and bill advance service in import
and export shall be agreed by the parties with actual business.
 

--------------------------------------------------------------------------------


 
Part II   Guarantee Provisions
 
Article 7 
Guarantee

 
1.
The guarantor provides guarantee for the performance of the debt by Party B
provided in this Contract to ensure Party A’s realization of its creditor’s
right.  The details for the guarantee are stipulated in Article 16 hereunder.

 
2.
If there is any change or to be any change to the guarantee under this Contract
that are deemed by Party A as a disadvantage for its creditor’s right, Party A
is entitled to require the guarantor to stop its actions.  If the value of
guaranteed asset reduces, subject to a notice given by Party A, the guarantor
must resume the value or make up the difference by providing a new
guarantee.  If the guarantor does not resume the guarantee nor provide a new
guarantee, Party A is entitled to request Party B to repay the debt in advance.

 
Part III   Representations, Warranties, and Authorization of Party B Provisions
      
Article 8
 
1.
Party B represents as follows:

 
(1)
Party B is duly registered and legally existing, it has the fully civil capacity
for rights and actions to enter into and perform this Contract;

 
(2)
The execution and performance of this Contract is based on the true will of
Party B, it has duly obtained legal and valid authorization according to its
articles of association and other internal management documents.  The execution
and performance of this Contract will not contravene any binding agreement,
contract and other legal documents to Party B.  Party B has already obtained or
will obtain all relevant approval, license, record, and registration required to
enter into and perform this Contract;

 
(3)
All the documents, financial statements, vouchers and other materials are true,
complete, accurate and valid;

 
(4)
The background of the transactions for which Party B applies to Party A for
relevant services are true, legal and are not used for money laundering or other
illegal purpose.

 
(5)
Party B does not keep back from Party A with any events which may affect the
financial status and performance capability of Party A and the guarantor.

 

--------------------------------------------------------------------------------


 
2.
Party B warrants as follows:

 
(1)
It will report to Party A its financial statement (including, but not limited to
annual reports, quarterly reports, and monthly reports) and other relevant
materials, periodically and timely as required by Party A.

 
(2)
It will provide all documents and materials related to the loan to Party A,
actively cooperate and assist Party A with checking, investigating and
supervising the execution of this Contract, use of credit capital and all
operational and capital financing activities of Party B, and provide Party A
with the true situation.  Party B undertakes that it will cooperate with Party A
on the loan management work based on the loan management measures issued by
China Bank Regulatory Commission (and other statutory finance regulatory
organization), and it will provide the Creditor with the true situation of the
payment and moving of the loan.

 
(3)
If Party B has entered into or will enter into any counter-guarantee agreement
or similar agreements with the guarantor of this Contract regarding the
guarantee obligation, such agreement will not damage any right of Party A under
this Contract.

 
(4)
Party B shall obtain the prior consent of Party A if any situation that may
affect the financial status and performance capability of Party B and the
guarantor occurs, including, but not limited to spin-off, merger (acquisition),
joint corporation, joint venture, cooperation, contracting, restructuring,
reform, pre IPO in any manner, or changing the mode of business operation,
reducing registered capital, major asset or equity transfer, accepting big loan,
equity or debt financing directly through direct financing market, or
establishing new material debt on the mortgage property.

 
(5)
Party B shall promptly inform Party A in writing if any situation that may
affect the financial status and performance capability of Party B and the
guarantor comes out, including, but not limited to the seizure of the guarantee,
close down, stopping business, dissolution, revocation, bankruptcy (applied by
Party B or others), getting involved in major litigation or arbitration, or the
person in charge is suspected of being involved in illegal acts and crimes, or
the difficulty in operation and the badness of financing status, or any event of
default of Party B in other contracts;

 
(6)
Party B ensures that the its operation and relevant activities comply with
relevant regulations, including but not limited to industry policy, financial
and tax policy, market access, environmental protection assessment, saving
energy and reducing emissions, energy use and pollution control, resource
utilization, land and city layout, labor safety.  If Party B contravenes the
regulations or the risk comes out, Party B agrees that Party A is entitled to
take measures including but not limited to stopping issuing new loan, collecting
loan in advance, depositing mortgaged or pledged assets, or requesting Party B
to increase the responsible insurance related to energy use or pollution.

 

--------------------------------------------------------------------------------


 
(7)
The repayment by Party B to Party A has priority over the loans provided by the
shareholders of Party B, and has no less priority than similar debts owed to
other creditor.

 
(8)
If the net profit after tax in relevant fiscal year is zero or below, or the
profit after tax is not enough to make up the accumulated losses in the previous
fiscal years, or the benefit before tax is not used to repay the payable
principal, interest and expenses of Party B in a certain fiscal year, or the
benefit before tax is not enough to pay the payable principal, interest and
expenses in the following period, Party B shall not distribute any bonus or
dividends to its shareholders;

 
(9)
Party B will not dispose its asset by reducing its repayment capacity, and Party
B undertakes that the total amount and each single amount of its external
guarantee will not exceed the limit as prescribed in the its articles of
association.

 
(10)
Party B warrants to repay the principal and interest on time, bear all the
expenses related to the execution, performance and dispute resolution under this
Contract, including but not limited to notarial fees, evaluation fees, attorney
fees, and the litigation fee, enforcement fee, and attorney agency fees for
Party A to get the debt paid.

 
3.
Authorization of Party B

 
(1)
Party B authorizes Party A to submit the credit information of Party B in the
loan period to the Credit Reference Centre of the People's Bank of China (or
other statutory finance regulatory organization) and inquire the credit
information at any time with such organization and use the credit information of
Party B.

 
(2)
For the payable principal, interest, default interest, compound interest,
penalty and all other incidental expenses under this Contract, Party B
authorizes Party A to transfer and deduct such money from any bank account of
Party B opened with Party A and other affiliates of Party A without prior
consent of Party B.  In case the currency of the account is different with the
currency used in certain credit services under this Contract while Party A
directly transfer and deduct the money according to this Contract, if the
currency used in certain credit service is foreign currency, such amount shall
be converted and calculated according to the currency selling rate published by
Party A on that date; if the currency used in certain credit service is
Renminbi, such amount shall be converted and calculated according to the
currency buying rate displayed by Party A on that date.

 

--------------------------------------------------------------------------------


 
Part IV   Default Responsibility Provisions
 
Article 9 
Default and Disposal

 
1.
Anticipatory breach and disposal

 
If Party A has reliable evidence to prove that Party B has one of the following
situations before issuing the credit under this Contract, Party A can suspend
performing its obligations:
 
(1)
The condition of business of Party B is seriously worsen;

 
(2)
Party B transfer its asset or withdraw its capital in order to evade debt;

 
(3)
Party B loses its business reputation;

 
(4)
Other situations that Party B loses or may lose its capacity to fulfill its
obligation on the debt.

 
If Party B fails to resume its performance capacity and fails provide proper
guarantee accepted by Party A within 30 days after Party A suspend its
performance, Party A is entitled to terminate this Contract.
 
2.
Event of default and disposal

 
(1)
Any of following conditions constitutes or is deemed as an event of default of
Party B under this Contract:

 
 
(a)
Party B does not fulfill the debt payment and repayment obligations agreed in
this Contract to Party A;

 
 
(b)
Party B uses the principal not for the agreed purpose in this Contract;

 
 
(c)
Any representation of Party B in this Contract is fraudulent, or Party B
contravenes its undertaking in this Contract;

 
 
(d)
The occurrence of the situation provided in Article 8, section 2 herein which
may affect the financial status and performance capability of Party A and the
guarantor as deemed by Party A, and Party B fails to provide new guarantee or
change the guarantor;

 

--------------------------------------------------------------------------------


 
 
(e)
Party B contravenes other provisions related to the rights and obligations of
the parties in this Contract;

 
 
(f)
Any event of default under other contracts between Party B and Party A or any
other affiliates of Guangdong Development Bank Co., Ltd. occurs;

 
 
(g)
The guarantor contravenes the provisions under guarantee contract, or any event
of default under other contracts with Party A or any other affiliates of
Guangdong Development Bank Co., Ltd. occurs;

 
 
(h)
Party B close down its business, or any dissolution, revocation, or bankruptcy
of Party B.

 
(2)
If any event of default provided in the above section occurs, Party B is
entitled to take the following measures, separately or together as the case may
be:

 
 
(a)
Request Party B or the guarantor to correct their default actions within a
definite time limit;

 
 
(b)
Partly or fully reduce, suspend, or stop the credit limit of Party B;

 
 
(c)
Partly or fully suspend, or stop accepting the disbursement application of Party
B under this Contract or other contracts between Party A and Party B, partly of
fully suspend or stop issuing the un-issued loans or conducting the unfinished
trade financing;

 
 
(d)
Declare part or full of the outstanding principal, interest and other amount of
the loan / trade financing amount under this Contract and other contracts
between Party A and Party B becoming due and payable immediately.

 
 
(e)
Terminate or cancel this Contract, partly or fully terminate or cancel other
contracts between Party A and Party B;

 
 
(f)
Request Party B to compensate all the damages imposed to Party A caused by the
default of Party B;

 

--------------------------------------------------------------------------------


 
 
(g)
Only with prior or afterwards notice, transfer and deduct the money in the
accounts of Party B opened with Party A and other affiliates of Guangdong
Development Bank Co., Ltd. to repay part or the entire debt owed by Party B to
Party A under this Contract.  The undue amount in such accounts will be deemed
to be due in advance.  In case the currency in such accounts is different with
the currency used in certain credit services under this Contract, if the
currency used in certain credit service is foreign currency, such amount shall
be converted and calculated according to the currency selling rate published by
Party A on the date Party A transferring the money; if the currency used in
certain credit service is RMB, such amount shall be converted and calculated
according to the currency buying rate published by Party A on the date Party A
transferring the money.

 
 
(h)
Execute the security interest;

 
 
(i)
Request the guarantor to assume the guarantee liability;

 
 
(j)
Adopt a stricter management measure or method; list the affiliated parties of
Party B as key supervising targets; list Party B in the blacklist and submit it
to regulatory authorities and credit reference authorities;

 
 
(k)
Other measures that Party A deems necessary and possible;

 
3.
If the national credit loan policy changes after the execution of this Contract
which makes Party A fail to perform this Contract, such failure will not be
deemed as a default of Party A.

 
Part V   Other Agreed Provisions
 
Article 10 
Effectiveness, Amendment, Cancellation and Termination of this Contract

 
1.
This contract comes into effect on the date it is duly signed and stamped by the
parties (on the completion date of registration of mortgage / pledge if
necessary), and expires on the date all the principal, interest, compound
interest, default interest, and other incidental expenses under this Contract
are fully repaid.

 
2.
If Party B requires extending the period of loan, Party B shall submit a written
application to Party A within 20 days before the expiration date of the loan
under this Contract.  Subject to the approval of Party A (in the case of
guarantor, the written consent of guarantor for providing guarantee shall be
obtained; property registration of mortgage / pledge shall be completed if
necessary), and after the parties enter into an extending agreement, the period
of loan under this Contract will be duly extended; this loan agreement shall be
performed continuously before the parties enter into such extending agreement.

 

--------------------------------------------------------------------------------


 
3.
If any provision or any part of a provision of this Contract is confirmed to be
invalid, such provision or such part of the provision shall not affect the
validity of this Contract, the remaining provisions of this Contract or the
remaining part of such provision.

 
4.
After the contract comes into effect, unless otherwise stipulated in this
Contract, this Contract shall not be amended or terminated in advance by any of
the parties.  If this Contract shall be amended or terminated, the parties shall
reach consensus through consultation and enter into a written agreement.  This
contract shall remain in force before such written agreement is entered into.

 
Article 11 
Notarization

 
If any of the parties requires for notarization, this Contract shall be
notarized by notary public office approved by relevant authorities of the
country, the expenses for notarization shall be assumed by Party B.
 
Party A and Party B agree and confirm that if this Contract is notarized by
notary public office as an enforceable document of creditor’s right, and if
party B fails to repay on time the principal, interest, and other expenses owed
to Party A under this Contract, or Party B violets its obligations under this
Contract, Party A is entitled to apply to court of jurisdiction to enforce this
Contract, Party B agrees to accept the enforcement unconditionally and duly
waive its right of defense.
 
Article 12 
Special Reminder by Party A

 
Party A has duly reminded Party B the provisions exempting and limiting of
liability of Party A, and has fully explained relevant provisions as required by
Party B, both Party A and Party B has the same understanding on all the articles
of this Contract.
 
Part VI   Specific Filled Provisions
 
Article 13 
Credit Limit

 
1.
Party A will provide the credit limit to Party B according to the SECOND method
as follows:

 
(1)
The maximum limit of the credit limit (including guarantee money) is / (in
capital) in /   currency.

 
(2)
The exposure maximum limit of the credit limit (excluding guarantee money) is
Sixty Million Only (in capital) in RMB.

 

--------------------------------------------------------------------------------


 
2.
Party B can use other currencies in specific services.  If Party B uses other
currency, it shall be converted and calculated into the currency provided in
this Contract based on the mean price published by Party A on that date.

 
3.
Within the period of the General Credit Limit, Party A agrees to take the FIRST
method as follows to the General Credit Limit that has been repaid by Party
B.  The unused General Credit Limit will be cancelled automatically after the
expiration of the using period.

 
(1)
It can be used circularly.  Within the agreed General Credit Limit, Party A will
renew relevant limit for Party B for the General Credit Limit that has been
repaid by Party B during such period of General Credit Limit, Party B can use
the limit again during the period of General Credit Limit.

 
(2)
It cannot be used circularly.  Within the agreed General Credit Limit, Party A
will not renew relevant limit for Party B for the General Credit Limit that has
been repaid by Party B during such period of General Credit Limit, Party B
cannot use the limit again during the period of General Credit Limit.

 
Article 14 
Period of Credit Limit

 
The term for this General Credit Limit is / years and / months, commencing on /,
to / .
 
Article 15 
Interest Rate and Calculation Method for Loan

 
1.
Interest rate for loan.

 
RMB loan
 
(1)
Through negotiations, Party A and Party B chose the FIRST interest rate for loan
as follows:

 
 
(a)
Fixed interest rate.  The interest rate shall be the benchmark lending rate
issued by People's Bank of China for relevant amount of loan on the actual
disbursing date □plus / □minus / %.  The interest rate in the period of contract
will not change.

 
 
(b)
Floating interest rate.  The interest rate for first period shall be the
benchmark lending rate issued by People's Bank of China for relevant amount of
loan on the actual disbursing date □plus / □minus / %. The floating method is as
follows / :

 

--------------------------------------------------------------------------------


 
 
A.
If the official interest rate is adjusted during the period of loan, the
interest rate of RMB loan under this Contract shall be adjusted according to the
benchmark lending rate issued by People's Bank of China for same period and
similar amount and based on the floating method agreed in the interest rate for
the first period on that date / the following months / the following quarter /
the following year, as the applicable rate for the next floating period.

 
 
B.
The interest rate shall be adjusted every / month(s) from the value date of the
loan.  The adjusting date shall be the corresponding date of the value date in
the adjusting month.  If no corresponding date is applied in such month, the
last date of that month shall be the adjusting date.  After the expiration of
each floating period, the new interest rate shall be the benchmark lending rate
issued by People's Bank of China for same period and similar amount / (floating
scope).  The actual adjusted interest rate shall be informed by Party A to Party
B as the applicable interest rate of the following floating period.

 
 
C.
Other : ______________________/___________________________

____________________________________________________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________________________________________________
_________________________________________________
 
(2)
Calculation of interest rate.

 
The interest rate shall be calculated from the value date on the basis of actual
loan amount and actual days lapsed.
 
The formula of the interest calculation is: interest = principal × actual days
lapsed × daily interest rate.
 
The conversion formula is: daily interest rate = annual interest rate / basic
days.  The basic days shall be 360 days a year.
 
□Foreign Loan
 
Through negotiations, Party A and Party B chose the FIRST interest rate for loan
as follows:
 

--------------------------------------------------------------------------------


 
(a) Fixed interest rate: the agreed annual interest is /   %, and shall remain
the same within the validity period hereof.
 
(b) Fixed interest rate: the agreed annual interest is the market benchmark
interest applicable for one month from the value date □Plus  / % □Minus  / %.
The agreed annual interest shall remain the same within the validity period
hereof.
 
(c) Floating interest rate: the agreed annual interest is the market benchmark
interest applicable for one month from the value date □Plus /   % □Minus /   %;
however, the agreed annual interest shall be adjusted per   / months; Party A
shall inform the new interest rate to Party B in a written form.
 
The Interest Adjustment Date shall be the corresponding date in the current
month to the date on which the interest rate is initially determined. In case
there is no corresponding date in the current month, then the last date of the
current month shall be considered as the Interest Adjustment Date.
 
The Market Benchmark Interest Rate shall be the rate (Libor or Hibor) published
by Reuters on the value date hereof or the Interest Adjustment Date.
 
(2) Calculation of interest
 
The interest rate shall be calculated from the value date on the basis of actual
loan amount and actual days lapsed.  Floating interest loan is calculated by
separate periods in floating period of the loan period.
 
The formula of the interest calculation is: interest = principal × actual days
lapsed × daily interest rate.
 
The conversion formula is: daily interest rate = annual interest rate / basic
days.  Calculation of basic number of days replies upon international common
practice.
 
2.
Interest Settlement Method

 
(1)
Party B shall pay the interest with the SECOND method as follows:

 
 
(a)
Pay the principal and all interest in a lump sum on the expiration date;

 
 
(b)
Pay the interest by month, the 20th day of each month is the interest settlement
date, and the 21st day of each month is the interest payment date.

 

--------------------------------------------------------------------------------


 
 
(c)
Pay the interest by quarter, the 20th day of the last month of each quarter is
the interest settlement date, and the 21st day of the last month of each quarter
is the interest payment date.

 
 
(d)
Others _______________________/________________________

 
(2)
If the last repayment date for principal is not the interest payment date, such
last repayment date shall be the interest payment date, and Party B shall pay
off all the payable interest.  If the loan expires, all the principal and
interest shall be paid off together.  In case the expiration date is official
holiday or sabbatical day, if the loan is repaid on the last business day before
the official holiday or sabbatical day, the interest rate shall be paid based on
the interest rate provided in the contract, but the corresponding interest for
the days between the payment date and expiration date shall be deducted on the
basis of the interest rate provided in the contract; if the loan is repaid on
the following business day after the official holiday or sabbatical day, the
corresponding interest for the days between the payment date and expiration date
shall be added on the basis of the interest rate provided in the contract; if
the loan is not repaid on the following business day after the official holiday
or sabbatical day, the interest for overdue loan shall be calculated and
collected from that day.

 
3.
Default interest and compound interest

 
(1)
If Party B does not repay the loan according to agreed period, Party A may
calculate and collect the interest from the expiration date to the date that the
principal and interest are paid off, on the basis of the default interest rate
for overdue loan.  The default interest rate for overdue loan is the interest
rate for loan as provided in section 1 of this Article 15 plus 50%.

 
(2)
If Party B does not use the loan for the agreed purpose, for the appropriation
part, Party A may calculate and collect the interest from the appropriation date
to the date that the principal and interest are paid off, on the basis of the
default interest rate for appropriation.

 
The default interest rate for appropriation is the interest rate as provided in
section 1of this Article 15 plus 100%.
 
(3)
For overdue and appropriated loan, the interest rate is equal to the default
interest rate for appropriation.

 

--------------------------------------------------------------------------------


 
(4)
For the interest that Party B fails to pay on time, with the interest settlement
method provided in section 2 of this Article 15, the interest rate for compound
interest during the period of loan shall be the interest provided in section 1
of this article; the interest rate for compound interest for the overdue period
shall be the default interest rate provided in this section.

 
(5)
In case of the interest rate adjustment provided in the contact, the default
interest and compound interest shall be calculated and collected from the
adjustment day based on each period.

 
4.
Others

 
During the term of this Contract, if the government controls or intervenes in
the interest rate for loan, the method to determine the benchmark interest rate,
the method to calculate or settle the interest, and etc., and as a result the
interest rate or settlement method must be adjusted, Party A may amend the
provisions of this Contract according to the latest regulations of the
government without the prior consent of Party B.
 
Article 16 
Guarantee Methods and Guarantee Contract

 
The guarantee provided for the loan under this Contract is: the maximum amount
guarantee / guarantee for certain service / other guarantee.  The guarantors
assume the guarantee liability under this Contract and the guarantee contracts.
 
□Under maximum amount guarantee, Party A and the guarantees enter into the
following maximum amount guarantee contracts:
 
1.
The guarantor Anyang Chengchen Coking Co., Ltd. and Party A entered into a
Maximum Amount Guarantee Contract on July 6, 2009, with the reference No.
13108109Z022-01.

 
2.
The guarantor Hunan Anyang Hubo Cement Co., Ltd. and Party A entered into a
Maximum Amount Guarantee Contract on July 6, 2009, with the reference No.
13108109Z022-02.

 
3.
The guarantor Henan Shuncheng Group Coal Coke Co., Ltd. and Party A entered into
a Maximum Amount Mortgage Contract on July 6, 2009, with the reference No.
13108109Z022-03.

 
4.
The guarantor Wang Xinming and Party A entered into a Maximum Guarantee Contract
on July 6, 2009, with the reference No. 13108109Z022-04.

 
5.
The guarantor Wang Xinshun and Party A entered into a Maximum Amount Guarantee
Contract on July 6, 2009, with the reference No. 13108109Z022-05.

 

--------------------------------------------------------------------------------


 
6.
The guarantor Cheng Junsheng and Party A entered into a Maximum Guarantee
Contract on July 6, 2009, with the reference No. 13108109Z022-06.

 
□Guarantee for certain service
 
1.
Party B provides guarantee money for the bank acceptance draft limit as provided
in Article 22 in this Contract.  The guarantee money shall be paid by the SECOND
method as follows:

 
(1)
Party B authorizes Party A to transfer the proportion of guarantee money from
any bank account of Party B as performance bond on letter of credit (RMB or
equivalent foreign currency) as agreed in the provisions of specific types of
credit, such guarantee money shall be deposited into a guarantee money account,
the information of guarantee money account is:

 
Opening
Bank:                                       /                                      
 
Account
Name:                                      /                                      
 
Account
No:                                          /                                      
 
(2)
Party B shall deposit the guarantee money into its guarantee money account
opened with Party A as agreed in the provisions of specific types of credit, the
information of guarantee money account is:

 
Opening Bank: Anyang Branch of Guangdong Development Bank Co., Ltd.,
 
Account Name: Henan Shuncheng Group Coal Coke Co., Ltd.
 
Account No:      
 
2.
Party B provides export tax refund pledge for the     /    as provided in
article 22 in this Contract.  The special account of Party B for export tax
refund must be opened in Party A and Party B undertakes that such account is the
sole account specially opened for RMB export tax refund confirmed and stamped by
the local tax authority of the exporting enterprise, with the bank account
    /   .  Party B agrees that Party A is entrusted to manage such account from
the disbursement date of loan to the day when the loan is paid off.  Party B
undertakes that the tax refund is a guarantee for the repayment of the
loan.  Party B warrants the export tax refund special account will not be
changed before all the loans under this Contract are fully repaid.  Party B
shall not transfer the money in such account without the consent of Party
A.  Party A has priority to get paid from the tax refund in the pledged account.

 

--------------------------------------------------------------------------------


 
3.
The guarantor      /       and Party A entered into a/an      /     (name of
guarantee contract) on    /   ,   /   , with the reference No.    /   ,
providing guarantee for    /     (type of specific credit) as provided in
article 22 in this Contract.

 
4.
The guarantor      /       and Party A entered into a/an      /     (name of
guarantee contract) on    /   ,   /   , with the reference No.    /   ,
providing guarantee for    /     (type of specific credit) as provided in
article 22 in this Contract.

 
5.
The guarantor      /       and Party A entered into a/an      /     (name of
guarantee contract) on    /   ,   /   , with the reference No.    /   ,
providing guarantee for    /     (type of specific credit) as provided in
article 22 in this Contract.

 
□ (Other guarantee
method)                                       /                                      
     
Article 17      □Renewal of Credit Limit (this article is optional, write √ in □
if it is applicable, write × in □ if it is not applicable)
  
1.
The "Renewal of Credit Limit" means, no matter whether the original credit
contract is different with this Contract on interest rate and other respects or
not, the unsettled credit exposure of Party A under the General Credit Limit
Contract with the contract No. 13108108Z038 (the original credit contract) will
take the same limit of the credit limit exposure under this Contract and will be
guaranteed by the guarantee contract under this Contract and it will not cause
any waiving or reducing the right under original contract.  Party A will only
issue the credit based on the remained limit after deducting the used limit
under original contract.

 
2.
Party A is entitled to decide whether to renew the credit limit and the amount
and period for credit limit renewal under this Contract.

 
Article 18     □ Disclosure of the Internal Affiliated Transaction of the Group
of Party B (this article is optional, write √ in □ if it is applicable, write ×
in □ if it is not applicable)
 

--------------------------------------------------------------------------------


 
Party B is a group client belongs to Party A according to Credit Service Risk
Guidelines for Group Client of Commercial Bank.  Party B shall promptly report
Party A with any affiliated transaction over 10% of its net asset, including the
affiliate relationship of the parties, transaction project, the natural of
transaction, amount of transaction or relevant proportion, and the pricing
policy (including the transactions that are not involved with any amount or with
a token amount only).
 
If any of the following situations occurs with Party B, Party A is entitled to
decide by its own to stop paying the unused loan of Party B and collect part or
all principal and interests in advance: discount for cash or pledge receivable
note, receivable payment or other creditor's rights without true transaction
background to bank, in order to obtain the capital or credit of bank; major
merger, acquisition, restructuring which may affect the safety of the loan as
deemed by Party A; conduct affiliate transaction to evade the creditor's right
of bank; other situations provided in article 18 of the Guidelines.
 
Article 19 
Applicable Law and Dispute Resolution

 
1.
This Contract shall be governed by the laws of People’s Republic of China.

 
2.
Any dispute arising from the performance of this Contract shall first be settled
through negotiations.  If the parties cannot reach a settlement through
negotiations, the FIRST method of the following shall be used to solve the
dispute:

 
(1)
submits the dispute or applies enforcement to local court where Party A
domiciles;

 
(2)
Submit the dispute or apply enforcement to court of jurisdiction;

 
(3)
Arbitration.  Submitting the dispute to China International Economic and Trade
Arbitration Commission and settle in accordance with financial dispute
arbitration rule.

 
(4)
Other:                                      /                                      .

 
In the course of dispute resolution, if the dispute does not affect the
performance of remained articles in this Contract, the remained articles shall
be performed continuously.
 
Article 20     Supplementary Articles
 
 
1.
The following annexes and other annexes as confirmed by both parties constitute
an integral part of this Contract and have the same legal effect with this
Contract:

 
 
(1)
Disbursement Application (form);

 
 
(2)
Loan note or other certificate of indebtedness;

 

--------------------------------------------------------------------------------


 
 
(3)
Guarantee contract, notice of repayment;

 
 
(4)
                                     /                                      .

 
 
2.
Party B confirms that the address below shall be used by Party A to send
notices, letters and other materials to Party B:

 
Address: Tongye Town, Anyang County; Post code: 455131
 
Attention: Wang Xinshun;
 
Telephone: 0372-5606593
 
If such address changes after the confirmation by Party B, Party B shall inform
in written form such change to Party A within 5 days after the change; otherwise
Party A will send the notices, letters and other materials to the confirmed
address above, which shall be deemed as if it has been delivered.  Any notice,
request or other communications, including but not limited to telex, telegraph,
fax or other materials, once it is sent out shall be deemed as if it has been
delivered.
 
 
3.
If for relevant business need, Party A needs to entrust Guangdong Development
Bank Co., Ltd. or other organization to perform its rights and obligations under
this Contract, or allocate the loan service to Guangdong Development Bank Co.,
Ltd. or other organization for management, Party B hereby approves as described
above.  Guangdong Development Bank Co., Ltd. or other organization which is
entrusted by Party A or carries on the loan service under this Contract is
entitled to perform all the rights and obligation under this Contract, bring to
court, submit to arbitration, or apply for enforcement in its own name for any
dispute under this Contract.

 
 
4.
The transactor of Party A under this Contract is : Sun Jianyi, telephone: 0372 –
3672778

 
The transactor of Party B under this Contract is: Yu Hailin, telephone: 0372 –
5606593.
 
 
5.
This contract is in duplicates, Party A keeps one, and Party B keeps one, the
relevant registration authority keeps   /  .  Each one shall have the same legal
effect.

 
Article 21 
Other Terms

 
                                                                                                           /                                                                                                        
 
                                                                                                           /                                                                                                        
 

--------------------------------------------------------------------------------


 
                                                                                                           /                                                                                                        
 
                                                                                                           /                                                                                                        
 
Article 22     Specific Credit Type and Specific Provisions (note: it shall be
filled based on truth, the articles which are not applicable shall be deleted
and the revised content shall be listed as annex)
 
The credit types under this Contract are as follows:
 
No.
 
Item
   
No.
 
Item
       
Liquid capital loan limit
 
¨
   
Import bill advance limit
 
¨
   
Bank acceptance draft limit
 
¨
   
Packing credit limit
 
¨
   
Discount of commercial draft limit
 
¨
   
Export tax refund limit
 
¨
   
Over draft of legal person limit
 
¨
   
Bill advance limit under export credit insurance
 
¨
   
Issuing letter of guarantee limit
 
¨
   
Export factoring financing limit
 
¨
   
Opening letter of credit for import limit
 
¨
   
Bill purchased limit
 
¨
   
Disbursement Guarantee limit
 
¨
   
Domestic factoring financing limit
 
¨

 
The above limit □ can be adjusted with each other □ cannot be adjusted with each
other
 
(√) Liquid Capital Loan Limit
 
1.
The maximum limit of liquid capital loan limit is RMB Sixty Million Yuan.  Such
limit □can / □ cannot be used circularly.

 
2.
The loan period for specific liquid capital loan is in accordance with the
actual starting date and expiration date recorded in loan note or other
certificate of indebtedness, the period for each liquid capital loan shall not
exceed 12 months.

 
3.
Purpose of loan: Operation circulating capital.

 

--------------------------------------------------------------------------------


 
4.
Within the maximum limit of liquid capital loan amount provided in this part,
relevant business need, Party B can apply to use the credit limit
reasonably.  Upon the "loan note", other certificate of indebtedness, and
"application for usage of credit limit" issued by Party B, Party A shall first
check whether the credit limit applied by Party B comply the provisions in this
Contract, then transfer the capital under such credit limit into the balance
account of Party B.

 
(√) Bank Acceptance Draft Limit
 
1.
The maximum limit of liquid capital loan limit is the FIRST type as follows:

 
(1)
The maximum limit (including guarantee money) is RMB One Hundred and Twenty
Million Yuan.

 
(2)
The Exposure Maximum Limit for credit limit is _/__ (currency) ___/___ (amount,
in capital)

 
Such limit □can / □ cannot be used circularly.
 
2.
The period for each bank acceptance draft shall not exceed six months; the
actual period shall be in accordance with the period provided in "bank
acceptance draft ".

 
3.
The bank acceptance draft shall be used only for real trading of Party B;
otherwise it shall be considered as an appropriation or dishonestly acquisition
of the credit from Party A.  Party B shall fully compensate Party A with its
damages caused by the appropriation or dishonestly acquisition of the credit of
Party A by Party B or the improper purpose.

 
4.
Within the maximum limit of bank acceptance draft of this section, Party B shall
submit Party A with written application, list including the information of full
name of the payee, opening bank and account number of the payee, amount of
draft, issuing date of draft, expiration date of draft and specific purpose, and
relevant merchandise transaction contract for each application for acceptance.

 
5.
Party B shall submit and deposit guarantee money equal to 50% of the amount in
draft before acceptance.  Party A will charge 0.05% of the amount in draft in
one lump sum as handling fee.

 
6.
Not matter whether the parties of the transactions related to drafts have any
dispute or may have any dispute, Party B must deposit the amount of such draft
and the handling fee in full into the "drawer account number" provided in such
draft or other account accepted by Party A; and to place in as the capital of
entrusting Party A to pay the amount, otherwise it will be deemed as a default
of Party B;

 

--------------------------------------------------------------------------------


 
7.
If Party B fails to deposit the amount in full and on time, as a result Party A
paid the capital, the payment of Party A shall be converted into overdue loans
owed by Party B to Party A, Party A may charge an interest with the daily
interest rate of 0.05% and a compound interest for the overdue interest on daily
basis, and Party A is entitled to transfer such amount from the bank account of
Party B to repay such loans and interests.

 

--------------------------------------------------------------------------------


 
Signature / Stamp of the parties:
 
Party A (Stamp)

 
Legal Representative (Responsible Person)
 
or Entrusted Agent

 
July 6, 2009               /s/ Shen Xueqing
 
Party B (stamp)

 
Legal Representative (Responsible Person)
 
or Entrusted Agent

 
July 6, 2009              /s/ Wang Xinshun
 

--------------------------------------------------------------------------------


 